Citation Nr: 1328202	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  06-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 30 percent. 

2. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection for PTSD, which was assigned an initial 30 percent disability rating and granted service connection for bilateral hearing loss, which was assigned an initial noncompensable disability rating, all effective June 30, 2004 (date of receipt of the original claim for service connection for those disorders).  That decision also granted service connection for tinnitus which was assigned an initial (and maximum) disability rating of 10 percent, from June 30, 2004, and denied service connection for, in part, coronary artery disease, including as due to PTSD, but the Veteran did not appeal the rating assigned for tinnitus or these denials of service connection. 

The Veteran testified at a February 2010 hearing before a Decision Review Officer (DRO).  A transcript thereof is on file. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at Houston, Texas, in January 2012.  A transcript of that hearing is on file. 

The Board issued a decision denying the Veteran's claims on April 2012.  The Veteran subsequently appealed this decision to the Court of Appeal for Veteran's Claims (Court) and a Joint Motion for Remand was issued for the claim on January 2013, finding that the Board's analysis was inadequate with regard to the issue of a higher evaluation for PTSD and that the May 2010 VA audiological examination and the Board's analysis were inadequate with regard to the issue of a higher evaluation for bilateral hearing loss.  As such, this claim is once again before the Board.

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated January 2009 to December 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  In particular, the Veteran should be provided with new VA examinations for his claimed conditions.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Bilateral hearing loss

The Veteran has alleged that his hearing loss is worse than contemplated in his intial non-compensable evaluation, based upon his September 2004 VA audiological examination.  Although the Veteran has been provided with subsequent examinations in June 2006, July 2009, and May 2010 respectively, the Veteran continued to maintain that his hearing was worse than reflected in those examinations.  Furthermore, at his January 2012 Board hearing, the Veteran indicated that his bilateral hearing loss had further worsened since his May 2010 examination.

On VA audiology examination in May 2010 the Veteran's claim file was reviewed. 
Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        35
        40
        55
        65
        65
LEFT
        35
        30
        40
        45
        50
 
Average decibel loss for the right ear rounded to 55 and average decibel loss for the left ear rounded to 41.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  The examiner did not discuss the social or occupational impairment resulting from the Veteran's hearing loss or its effects on his daily activities.

A preliminary review of the May 2010  audio examination reveals that it is insufficient for rating purposes.  While an objective audiogram and Maryland CNC speech recognition tests were employed by a licensed audiologist, the examiner failed to discuss the functional effects of the Veteran's condition.  This is particularly significant in this particular appeal, as the Veteran described more severe functional loss during his January 2012 Board hearing.  At the travel Board hearing, the Veteran testified that his hearing acuity had gotten worse since service connection had been granted in 2004.  He had not received any private treatment for his hearing loss, but now used hearing aids.  Page 3 of the transcript of that hearing.  He had to turn the volume of his television higher in order to properly hear it.  If he turned his back to people, he could not hear them as well when they spoke.  Page 4. He could no longer hear a car drive into his driveway.  Page 7.  In some environments, such as a grocery store, he could hear the spoken voice only if he were close to the speaker.  Page 8.  If he were outside he could only sometimes hear birds sing and he could hear rain drops but only if it was rained very hard.  Page 8.  He could not hear his wife call his name if she were in another room. Page 9.

Because the prior VA examiner did not comment sufficiently on the specific functional effects of the Veteran's hearing loss disability, the Board must remand this claim to provide the Veteran another VA audiological examination for compensation purposes addressing the impact of his hearing loss on his daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Additionally, because the Veteran has  claimed that his bilateral hearing loss has worsened since his last examination, the Board finds that the Veteran must be provided with a contemporaneous examination.  The contrast with the contention that the Veteran's condition has worsened must be reconciled.  See 38 C.F.R. § 4.85.  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2012).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As such, it is necessary to obtain a new examination in order to assess the current severity of the Veteran's bilateral hearing loss.

PTSD

The Veteran has alleged that his PTSD is worse than contemplated in his intial 30 percent evaluation, based upon his September 2004 VA PTSD examination.  Although the Veteran has been provided with subsequent examinations in June 2006, July 2009, and March 2010 respectively, the Veteran continued to maintain that his PTSD was worse than reflected in those examinations.  Furthermore, at his January 2012 Board hearing, the Veteran indicated that his PTSD had gotten worse, as he had been continuously prescribed additional medication, but his condition did not improve.  Additionally, in a June 2013 statement from the Veteran's representative, it was indicated that the Veteran is claiming that his PTSD exclusively renders him totally unemployable.

The Board finds that the Veteran has reported worsening symptoms of his PTSD since his last VA examination in March 2010 and, therefore, a new examination is warranted.  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green, 1 Vet. App. at 124.  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson, 3 Vet. App. at 482 (citing Proscelle, 2 Vet. App. at 632).  As such, it is necessary to obtain a new examination in order to assess the current severity of the Veteran's PTSD, to include his claims of total occupational impairment.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine the current severity of the Veteran's PTSD. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner is to discuss the effects of the Veteran's PTSD, in and of itself, on his employability, activities of daily living, social life, and family life.  Any allocation of symptoms or findings of the Veteran's current condition must be sufficiently explained. 

3. Additionally, the Veteran should be scheduled with an appropriate in-person examination to determine the current severity of the Veteran's bilateral hearing loss. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner must assess the current nature, extent, and severity of this hearing loss disability, and, in so doing, must fully describe the consequent effects on the Veteran's daily functioning. See Martinak, 21 Vet. App. at 455.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


